DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Specification
The disclosure is objected to because of the following informalities: the amendments to the specification filed 01/20/2021 inserts a paragraph after paragraph [003], but the inserted paragraph is labeled paragraph [001]. Additionally, the insertion of the paragraph from the amendments does not consider the modification of the numbering of paragraphs that is required for paragraphs following the inserted paragraph.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: line 7 recite “form” but it should be “from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
Lines 2-4 recite “providing…defining…providing…” but it is unclear what is performing these operations. 
Lines 2-3 recite “providing a network environment including one or more computing nodes; defining a worker pool including a plurality of workers” and it is unclear what the relationship between the one or more computing nodes and the worker pool is (ie. Is the worker pool executing on the one or more computing nodes?).

As per claims 1 and 11 (line numbers refer to claim 1):
Line 4 recites “providing a plurality of function calls”, line 5 recites “each function call of the plurality of function calls” and line 8 recites “each function call” but it is unclear what these function calls are directed to (ie. Are these function calls to manage a network element?).

As per claims 3 and 13 (line numbers refer to claim 3):
	Line 4 recites “a type of the plurality of different types” it is unclear as to what types of things are being referred to. 

As per claims 5, 6, 15 and 16 (line numbers refer to claim 5):
the type required by the contents of the queue” but it is unclear as to what is being determined and created. Claim 3, which claim 5 depends upon recites “wherein each function call of the plurality of function calls is required to be executed by a type of the plurality of different types associated with the each function call”. The plurality of function calls in the queue each may have a different required worker type. If there are three function calls in the queue each with a different required worker type and there is only one of the three required types of workers in the plurality of workers, it is unclear if only one of the two types of workers which are not already in the plurality of workers would be created. More than one type of worker would be required by the contents of the queue.

As per claim 6:
	Lines 1-2 recite “the plurality of function” but it is unclear whether this refers to “the plurality of function calls” recited in claims 1 and 3. 

As per claims 7 and 17 (line numbers refer to claim 7):
	Line 7 recites “having higher priority” but it unclear as to what has a higher priority. 
	Lines 6-10 recite “when the plurality of workers do not include a worker of a first type required by one or more first function calls in the queue and having higher priority than one or more second function calls in the queue and requiring workers of a second type and when the worker pool does not include any workers of the first type, creating one or more workers of the first type” but “when the plurality of workers do not include a worker of a first type required by one or more first function calls in the queue” and “when the worker pool does not include any 

As per claim 11:
	Lines 7-8 recite “a computer system” and it is unclear whether it is different or the same as “a system” in line 1. 

Claims 2, 4, 8, 9, 10, 12, 14, 18 ,19, 20 are dependent claims of claim 1 and 11 and fail to correct the deficiencies of claims 1 and 11, so they are rejected for the same reasons as claims 1 and 11 above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-12, and 15-19 of copending Application No. 16/888,600. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the instant application, the following table compares claim 1 with
claim 8 of the copending application 16/888,600. The differences are bolded.
Instant Application 
App No. 16/888,600
1. A method comprising: providing a network environment including one or more computing nodes; defining a worker pool including a plurality of workers; providing a plurality of function calls; and 

































for each function call of the plurality of function calls performing, by a computer system: selecting a selected worker of the plurality of workers; and executing the each function call using the selected worker.

8. (Original) The method of claim 1, wherein processing the plurality of functions of the workflow comprises: dividing the plurality of functions into shards; assigning the shards to a plurality of workers, the workers being any of a pod, a process, and a thread; and processing the shards by the plurality of workers.


Although the claims at issue are not identical, they are not patentably distinct from each
other. The copending application ‘600 does not explicitly claim providing a network environment including one or more computing nodes; performing, by a computer system: selecting a selected worker of the plurality of workers; executing the each function call using the selected worker.

However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified copending application ‘600 so it provided a network environment including one or more computing nodes instead of merely having a server system in a network environment because a computing node is a broad term that encompasses the term server and it encompasses other terms such as routers and switches which are vital to communication in a network environment. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified copending application ‘600 so the plurality of functions were processed by a computer system rather than a server system because a computer system is a broader term that encompasses other systems that provide more functionality than a server system. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified copending application ‘600 to perform selecting a selected worker of the plurality of workers because selecting a worker is required for assignment of a shard to a worker. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified copending application ‘600 so that each function call is executed by the selected worker because shards are assigned to workers (which requires 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11108638 in view of Lam et al. (US 11082333 B1 herein Lam). 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of the instant application, the following table compares claim 1 with claim 1 of U.S. Patent No. 11108638. The differences are bolded.
Instant Application
U.S. Patent No. 11108638
1. A method comprising: providing a network environment including one or more computing nodes; defining a worker pool including a plurality of workers; providing a plurality of function calls; and for each function call of the plurality of function calls performing, by a computer system: selecting a selected worker of the plurality of workers; and executing the each function call using the selected worker.
1. A method comprising: instantiating, by a server system in a network environment, element instances of a plurality of elements according to a workflow comprising functions of the plurality of elements, each element of the plurality of elements defining a set of functions for deployment of an entity associated with the each element, the entity associated with each element of the plurality of elements being one of a virtual machine, container, database, and a network service; managing, by the server system, the element 


Although the claims at issue are not identical, they are not patentably distinct from each
other. The patent ‘638 does not explicitly claim providing a network environment including one or more computing nodes; defining a worker pool including a plurality of workers; for each function call of the plurality of function calls performing, by a computer system: selecting a selected worker of the plurality of workers; and executing each function call using the selected worker.

However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified patent ‘638 to provide a network environment including one or more computing nodes instead of merely having a server system in a network environment because a computing node is a broad term that encompasses the term server and it encompasses other terms such as routers and switches which are vital to communication in a network environment. 

However, Lam teaches defining a worker pool including a plurality of workers (Col. 5 lines 61-62 one or more pods having multiple containers); 
 performing, by a computer system: selecting a selected worker of the plurality of workers; and executing the each function call using the selected worker (Fig. 6; Col. 20 lines 40-44 identify at least a container or a pod including a cluster of containers in a container system capable of executing the computing function in the on-premises environment or in the cloud-based environment; Col. 20 lines 66-67 the function is executed by the selected pod; Col. 5 lines 4-10 selecting, for each of the functions, one of the routing paths and its associated container(s) or serverless execution entity (entities); and (c) causing a computational user of the application to access the container(s) or serverless execution entity (entities) corresponding to the selected routing paths for executing the corresponding functions thereon; Col. 6 lines 38-41 the computer system includes a management system configured to (a) identify one or more pods including multiple containers organized as a cluster in a container system capable of executing the function(s)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the claims of patent ‘638  with the teachings of Lam because Lam’s teaching of selecting workers to execute functions allows for the selection of capable workers to perform the functions (see Lam, Col. 5 lines 61-64 identifying one or more pods having multiple containers organized as a cluster in a container system capable of executing the function(s)).
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al. (US 11082333 B1 herein Lam).

As per claim 1, Lam teaches a method comprising: providing a network environment including one or more computing nodes (Col. 17 lines 10-12 the servers 302, 304 may be physical machines with physical computer (or computational) resources; Col. 16 lines 48-49 network-based systems (e.g., cloud computing based systems)); 
defining a worker pool including a plurality of workers (Col. 5 lines 61-62 one or more pods having multiple containers); 
providing a plurality of function calls (Col. 5 lines 61-64 one or more pods having multiple containers organized as a cluster in a container system capable of executing the function(s)); and 
for each function call of the plurality of function calls performing, by a computer system: selecting a selected worker of the plurality of workers; and executing the each function call using the selected worker (Fig. 6; Col. 20 lines 40-44 identify at least a container or a pod including a cluster of containers in a container system capable of executing the computing function in the on-premises environment or in the cloud-based environment; Col. 20 lines 66-67 the function is executed by the selected pod; Col. 5 lines 4-10 selecting, for each of the functions, one of the routing paths and its associated container(s) or serverless execution entity (entities); and (c) causing a computational user of the application to access the container(s) or serverless execution entity (entities) corresponding to the selected routing paths for executing .

As per claim 2, Lam teaches the method of claim 1, wherein the plurality of workers each include a container (Col. 5 lines 61-62 one or more pods having multiple containers).

As per claim 11, it is a system claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Lam teaches a system comprising one or more processing devices and one or more memory devices coupled to the one or more processing devices, the one or more memory devices storing executable code that, when executed by the one or more processing devices causes the one or more processing devices to: manage a worker pool including a plurality of workers; receive a plurality of function calls (Col. 13 lines 4-10 the CPU 132 may include a general-purpose or special-purpose digital data processor programmed with software in a conventional manner. Memory 134 may temporarily store transitory information and allow the CPU 132 to quickly access the stored information. The storage device 136 may store more-permanent information in a non-volatile manner; Col. 6 lines 38-40 a management system configured to (a) identify one or more pods including multiple containers organized as a cluster; Col. 15 lines 18-19 transmit the computing function; Col. 5 line 60 executing one or more functions).

As per claim 12, it is a system claim of claim 2, so it is rejected for the same reasons provided for claim 2 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Wince et al. (US 20190132203 A1 herein Wince).

As per claim 3, Lam teaches the method of claim 1, wherein the plurality of workers include a plurality of containers (Col. 5 lines 61-62 one or more pods having multiple containers); and each function call of the plurality of function calls (Col. 5 lines 61-64 one or more pods having multiple containers organized as a cluster in a container system capable of executing the function(s)).

Lam fails to teach wherein the plurality of workers include a plurality of containers of a plurality of different types; and wherein each function call of the plurality of function calls is required to be executed by a type of the plurality of different types associated with the each function call.

	However, Wince teaches wherein the plurality of workers include a plurality of containers of a plurality of different types; and wherein each function call of the plurality of function calls is required to be executed by a type of the plurality of different types associated with the each function call (Fig. 2, 10; [0064] lines 8-12 the job assembly unit 402 may assemble a series of tasks 124 indicating the type of container (or, in some cases, a specific container) needed, the desired operation, and what should happen to the result (e.g. what kind of container to send it to, etc.); [0036] line 7 The different containers that may be utilized; [0068] lines 12-16 The job assembly unit 402 sends these jobs, each describing what containers are needed, to the job scheduling unit 404, which sends the instruction sets to the appropriate containers when they become available).

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lam with the teachings of Wince because Wince’s teaching of sending a task to a type of container needed by the task allows for the container to be customized to the task (see Wince, [0028-0029] Computing solutions can provide greater efficiency and expanded services when properly adapted to a specific task. However, such customized applications have traditionally been developed at great cost, both in time and resources…Contemplated herein is a system and method for configuring and rapidly deploying computing clusters that are adaptive and application specific.).

As per claim 4, Lam and Wince teach the method of claim 3. Wince teaches wherein the plurality of different types include any of different operating systems, different programming languages, and different software tools (Figs. 2-9; [0036] lines 3-5 industry standard containerized software solutions, such as Kubernetes or Docker; [0039] lines 9-12 the plurality of inert containers 126 may be compressed binary files compiled for specific execution environments (e.g. cloud platform, chip architecture, operating system, etc.).).

As per claim 5, Lam and Wince teach the method of claim 3. Lam specifically teaches executing the plurality of function calls (Col. 5 lines 60-64 with at least one executing one or more functions in a serverless service architecture, includes (a) identifying one or more pods having multiple containers organized as a cluster in a container system capable of executing the function(s)). 
Additionally, Wince teaches further comprising executing the plurality of function calls by: adding the plurality of function calls to a queue; evaluating contents of the queue ([0065] lines 4-6 tasks or portions of tasks may have an associated priority that may weight its queue position within the job scheduling unit 404; [0064] lines 8-12 the job assembly unit 402 may assemble a series of tasks 124 indicating the type of container (or, in some cases, a specific container) needed, the desired operation, and what should happen to the result (e.g. what kind of container to send it to, etc.)); 
when the plurality of workers do not include a worker of a type required by the contents of the queue, creating one or more workers corresponding to the type required by the contents of the queue ([0066] lines 8-11 Need-based instantiation allows the Orchestrator 202 to instantiate additional containers, per the configuration, to meet the current or near-future needs of the cluster 104; [0068] lines 12-16 The job assembly unit 402 sends these jobs, each describing what containers are needed, to the job scheduling unit 404, which sends the instruction sets to the appropriate containers when they become available; [0066] lines 1-4 In some embodiments, the job assembly unit 402 or the job scheduling unit 404 may make use of a dynamic routing unit 406 and need-based instantiation to adapt to particular work loads).

As per claims 13-15, they are system claims of claims 3-5, so they are rejected for the same reasons provided for claims 3-5 above.

Claims 6 and 16 and are rejected under 35 U.S.C. 103 as being unpatentable over Lam and Wince, as applied to claims 3 and 13 above, in view of Wang et al. (CN 110750331 A herein Wang).
The claim mappings of Wang are made with a translation of CN 110750331 A.
As per claim 6, Lam and Wince teach the method of claim 3. Lam specifically teaches executing the plurality of function (Col. 5 lines 60-64 with at least one executing one or more functions in a serverless service architecture, includes (a) identifying one or more pods having multiple containers organized as a cluster in a container system capable of executing the function(s)).
Additionally, Wince teaches further comprising executing the plurality of function by: adding the plurality of function calls to a queue; evaluating contents of the queue ([0065] lines 4-6 tasks or portions of tasks may have an associated priority that may weight its queue position within the job scheduling unit 404; [0064] lines 8-12 the job assembly unit 402 may assemble a series of tasks 124 indicating the type of container (or, in some cases, a specific container) needed, the desired operation, and what should happen to the result (e.g. what kind of container to send it to, etc.)); 
when the plurality of workers do not include a worker of a type required by the contents of the queue, creating one or more workers corresponding to the type required by the contents of the queue ([0066] lines 8-11 Need-based instantiation allows the Orchestrator 202 to instantiate additional containers, per the configuration, to meet the current or near-future .

	Lam and Wince fail to teach when a number of the plurality of workers is equal to a maximum number of workers, deleting one or more workers form the worker pool.

However, Wang teaches when a number of the plurality of workers is equal to a maximum number of workers, deleting one or more workers form the worker pool ([0051] lines 1-3 Traverse the candidate list, and query the number of containers currently being created by each node through the centralized storage system. If the number of containers being created is not less than the set maximum number of concurrently created containers, remove it from the candidate list.)

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lam and Wince with the teachings of Wang because Wang’s teaching of deleting a container when the number of containers is greater than or equal to a maximum number of containers allows for the capacity of a host to be taken into account and reduces response time of requests (see Wang, [0006] lines 1-9 The number of containers that a single host can carry is limited, and it is necessary to run and manage containers across hosts in a cluster mode…When multiple users apply for containers concurrently, the 
	
As per claim 16, it is a system claim of claim 6, so it is rejected for the same reasons provided for claim 6 above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lam and Wince, as applied to claims 3 and 13 above, in view of Srinivasan et al. (US 20180300653 A1 herein Srinivasan).

As per claim 7, Lam and Wince teach the method of claim 3. Lam specifically teaches  each function call of the plurality of function calls and executing the plurality of function calls (Col. 5 lines 4-6 selecting, for each of the functions, one of the routing paths and its associated container(s); Col. 5 lines 61-64 identifying one or more pods having multiple containers organized as a cluster in a container system capable of executing the function(s))
Additionally, Wince teaches wherein each function call of the plurality of function calls has a priority associated therewith; wherein the method further comprises executing the plurality of function calls by: adding the plurality of function calls to a queue; evaluating contents of the queue ([0065] lines 4-6 tasks or portions of tasks may have an associated priority that may weight its queue position within the job scheduling unit 404; [0053] lines 1-4 A computing cluster 104 may employ one or more calculation containers 214, ranging in complexity from executing simple computations to performing rigorous statistical analysis of large data sets; [0064] lines 8-12 the job assembly unit 402 may assemble a series of tasks 124 ; when the plurality of workers do not include a worker of a first type required by one or more first function calls in the queue and one or more second function calls in the queue and requiring workers of a second type and when the worker pool does not include any workers of the first type, creating one or more workers of the first type ([0066] lines 8-11 Need-based instantiation allows the Orchestrator 202 to instantiate additional containers, per the configuration, to meet the current or near-future needs of the cluster 104; [0068] lines 12-16 The job assembly unit 402 sends these jobs, each describing what containers are needed, to the job scheduling unit 404, which sends the instruction sets to the appropriate containers when they become available; [0066] lines 1-4 In some embodiments, the job assembly unit 402 or the job scheduling unit 404 may make use of a dynamic routing unit 406 and need-based instantiation to adapt to particular work loads.).

Lam and Wince fail to teach a worker of a first type required by one or more first function calls in the queue and having higher priority than one or more second function calls in the queue, creating one or more workers of the first type.

However, Srinivasan teaches a worker of a first type required by one or more first function calls in the queue and having higher priority than one or more second function calls in the queue, creating one or more workers of the first type ([0053] lines 2-4 The priority queue indicates at any given time, an order by which the tasks requested of the DML system 200 are to be performed; [0074] lines 5-11 As the resources become available, the DML system may iterate 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lam and Wince with the teachings of Srinivasan because Srinivasan’s teaching of a creating a container associated with a task of a higher priority allows for more important tasks to be executed first (see Srinivasan, [0053]lines 15-18 The scheduler orders the priority queue based on a number of factors, including the order in which a task is received, the resources required by the task, the urgency of a task).
	
As per claim 17, it is a system claim of claim 7, so it is rejected for the same reasons provided for claim 7 above.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lam and Wince, as applied to claims 3 and 13 above, in view of Liu et al. (US 10705878 B2 herein Liu) and further in view of Jang (US 20180267820 A1).

As per claim 8, Lam and Wince teach the method of claim 3. Lam specifically teaches each function call of the plurality of function calls and executing the plurality of function calls (Col. 5 lines 4-6 selecting, for each of the functions, one of the routing paths and its 
Additionally, Wince teaches wherein each function call of the plurality of function calls has a priority associated therewith; wherein the method further comprises executing the plurality of function calls by: adding the plurality of function calls to a queue; evaluating contents of the queue ([0065] lines 4-6 tasks or portions of tasks may have an associated priority that may weight its queue position within the job scheduling unit 404; [0053] lines 1-4 A computing cluster 104 may employ one or more calculation containers 214, ranging in complexity from executing simple computations to performing rigorous statistical analysis of large data sets; [0064] lines 8-12 the job assembly unit 402 may assemble a series of tasks 124 indicating the type of container (or, in some cases, a specific container) needed, the desired operation, and what should happen to the result (e.g. what kind of container to send it to, etc.)); when the (i) contents of the queue include first function calls requiring workers of a first type and second function calls requiring workers of a second type and (iii) the worker pool includes one or more workers of the first type or the second type ([0068] lines 12-16 The job assembly unit 402 sends these jobs, each describing what containers are needed, to the job scheduling unit 404, which sends the instruction sets to the appropriate containers when they become available).

	Lam and Wince fail to teach (ii) the priority of the first function calls is the same as the priority of the second function calls, and (iii) the worker pool includes one or more workers of the first type or the second type, refrain from creating one or more workers of the first type or the second type. 

	However, Liu teaches (ii) the priority of the first function calls is the same as the priority of the second function calls (Col. 12 lines 22-23 each task in a task queue has the same priority).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lam and Wince with the teachings of Liu because Liu’s teaching of a queue with tasks of the same priority allow for tasks that have been in the queue the longest to be processed first (see Liu, Col. 12 lines 32-39 the first task may be, for example, the task with the earliest reception time in the n tasks to be processed. That is, the first task may be the longest waiting task in the n tasks to be processed. As a simple and efficient implementation, n tasks to be processed may have the form of a queue. In this case, it is possible to allocate n tasks to be processed in a first-in-first-out order. The above-mentioned first task is the first task in the queue).

Lam, Wince, and Liu fail to teach (iii) the worker pool includes one or more workers of the first type or the second type, refrain from creating one or more workers of the first type or the second type.
	
However, Jang teaches (iii) the worker pool includes one or more workers of the first type or the second type, refrain from creating one or more workers of the first type or the second type ([0141] lines 7-10 Accordingly, a virtual machine server on which another candidate virtual machine has already been activated should be excluded from the multiple virtual machine servers on which a candidate virtual machine is to be activated.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lam, Wince, and Liu with the teachings of Jang because Jang’s teaching of excluding a virtual machine from being activated on a servers which already have another virtual machine allows for energy savings (see Jang, [0012] lines 2-4 method that enable energy savings by selecting and providing a virtual machine that is most suitable from the aspect of energy efficiency).

As per claim 9, Lam, Wince, Liu, and Jang teach the method of claim 8. Wince specifically teaches further comprising: when the (i) contents of the queue include first function calls requiring workers of a first type and second function calls requiring workers of a second type and (iii) the worker pool does not include any workers of the first type or the second type, creating one or more workers of either the first type or the second type ([0065] lines 4-6 tasks or portions of tasks may have an associated priority that may weight its queue position within the job scheduling unit 404; [0064] lines 8-12 the job assembly unit 402 may assemble a series of tasks 124 indicating the type of container (or, in some cases, a specific container) needed, the desired operation, and what should happen to the result (e.g. what kind of container to send it to, etc.);[0066] lines 8-11 Need-based instantiation allows the Orchestrator 202 to instantiate additional containers, per the configuration, to meet the current or near-future needs of the cluster 104; [0066] lines 1-4 In some embodiments, the job assembly unit 402 or the job scheduling unit 404 may make use of a dynamic routing unit 406 and need-based instantiation to adapt to particular work loads.).
 (ii) the priority of the first function calls is the same as the priority of the second function calls (Col. 12 lines 22-23 each task in a task queue has the same priority).

As per claims 18 and 19, they are system claims of claims 8 and 9, respectively, so they are rejected for the same reasons provided for claims 8 and 9 above. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Wince, and further in view of Baxter et al. (US 20210011775 A1 herein Baxter).

As per claim 10, Lam teaches the method of claim 1, wherein the plurality of function calls are part of a workflow, the method further comprising: scheduling workers of the workflow according to the workflow (Col. 5 lines 61-64 identifying one or more pods having multiple containers organized as a cluster in a container system capable of executing the function(s); Col. 2 lines 14-16 identify multiple routing paths from the source region to the available serverless execution entities/containers capable of executing the function; Col. 5 lines 4-6 selecting, for each of the functions, one of the routing paths and its associated container(s)).

Lam fails to teach wherein the plurality of function calls are part of a workflow, the method further comprising: scheduling creation and deletion of workers of the workflow according to the workflow; and creating and deleting workers of the workflow according to the scheduling.

 creation of workers of the workflow according to the workflow; and creating workers of the workflow according to the scheduling ([0064] lines 8-12 the job assembly unit 402 may assemble a series of tasks 124 indicating the type of container (or, in some cases, a specific container) needed, the desired operation, and what should happen to the result (e.g. what kind of container to send it to, etc.) [0065] lines 1-10 The job scheduling unit 404 takes the instruction sets from the job assembly unit 402 and assigns them to the various containers of the cluster 104 in an asynchronous manner. In some embodiments, tasks or portions of tasks may have an associated priority that may weight its queue position within the job scheduling unit 404. The job scheduling unit 404 may monitor the activity of various containers in the cluster, using methods known in the art, to determine when resources have been freed up and are ready for another task; [0066] lines 1-11 In some embodiments, the job assembly unit 402 or the job scheduling unit 404 may make use of a dynamic routing unit 406 and need-based instantiation to adapt to particular work loads. Dynamic routing allows for a task instruction set to include routing directions, such that the output of one container may be directly sent to the next container in the procedure 120, without having to be routed through the Orchestrator 202 first. Need-based instantiation allows the Orchestrator 202 to instantiate additional containers, per the configuration, to meet the current or near-future needs of the cluster 104).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lam with the teachings of Wince because Wince’s teaching of creating containers according to the scheduled tasks allows for the needs of 

	Lam and Wince fail to teach deletion of workers and deleting workers.

	However, Baxter teaches deletion of workers and deleting workers ([0024] lines 11-16 Cluster controller 131 may therefore remove one or more instances of one type of a container on the available portion of host nodes and replace those instances with one or more instances of another type of container to make more effective use of the available host nodes' resources.)

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lam and Wince with the teachings of Baxter because Baxter’s teaching of deleting workers allows for the most effective use of host resources (see Baxter, [0024] lines 11-16 Cluster controller 131 may therefore remove one or more instances of one type of a container on the available portion of host nodes and replace those instances with one or more instances of another type of container to make more effective use of the available host nodes' resources.).

As per claim 20, it is a system claim of claim 10, so it is rejected for the same reasons provided for claim 10 above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



Examiner, Art Unit 2195